DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a reinforced composite material.
Group II, claims 6-10, drawn to a process for manufacture of a reinforced composite material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to II lack unity of invention because even though the inventions of these groups require the technical feature of a reinforced composite material comprising a blend of a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Henry et al. (US 2015/0225556 A1, as provided in IDS filed 04/18/2019; hereinafter Henry), in view of Hebel et al. (WO 2011/141546 A2, as provided in IDS filed 04/18/2019; hereinafter Hebel), taken in view of evidence from Khalifeh, Introduction to Polymers for Electronic Engineers (Khalifeh).

Henry teaches a reinforced thermoplastic resin composition comprising a thermoplastic material, such as thermoplastic matrix resins, and cellulose fibers (Henry, [0011], lines 1-5; claim 10, lines 1-5),
wherein the thermoplastic material used is any suitable thermoplastic resin material or combination of multiple thermoplastic materials (Henry, [0019]).
However, Henry does not explicitly disclose wherein the thermoplastic matrix comprises a tarry residue fraction from a lignocellulosic biomass liquefaction process, as presently claimed.
With respect to the difference, Hebel teaches a process for treating cellulosic material (Hebel, page 3, lines15-17) and 

wherein a product containing one or more oligomeric compounds can be obtained (Hebel, page 18, lines 22-24), which are thermoplastic polymers as evidenced by Khalifeh, and wherein the oligomeric compounds comprise less than or equal to 50wt% of tar (i.e., tarry residue), and the lower limit for the weight percentage of tar in practice can be more than 3wt%, based on the total weight of the oligomeric compounds (Hebel, page 19, lines 24-30).
As Hebel expressly teaches, such valuable oligomeric compounds may advantageously be prepared from materials which are readily available, and wherein a further advantage is the high degree of saturation of the produced oligomeric compounds, which results in improved chemical stability (Hebel, page 4, lines 2-10).
Hebel is analogous art, as Hebel is drawn to a process for liquefying a cellulosic material to produce a liquefied product (Hebel, page 3, lines 15-17).
In light of the motivation of using the oligomeric compounds taught in Hebel, it therefore would have been obvious to one of ordinary skill in the art to add the oligomeric compounds comprising tar of Hebel in, or use the oligomeric compounds comprising tar of Hebel as, the thermoplastic material in the reinforced thermoplastic resin composition of Henry, in order to use compounds which are derived from readily 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
Species (a) - a liquefaction is performed in a presence of lignin or a fraction thereof as the liquefaction solvent.

Species (b) - a liquefaction is performed in a presence of bio-crude or a fraction thereof as the liquefaction solvent.

Species (c) - a liquefaction is performed in a presence of a melted recycled composite material derived from a blend of lignocellulosic biomass and cellulosic fibers as liquefaction solvent.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim is generic:  claim
Species (i) to Species (iii) lack unity of invention because the groups do not share the same or corresponding technical feature.
Note: If Applicant elects Group II, Applicant must also elect one of the species from the Category A set forth above. 


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732